DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Regarding the amendment filed 03/23/2022: Claims 1-10 and 20 are pending. Claims 11-19 have been withdrawn.
Applicant's election without traverse of the restriction in the reply filed on 07/19/2021 is acknowledged.  A complete response to this action requires cancelling the withdrawn claims.

Response to Arguments
Rejection Under 35 USC 102
Applicant's arguments regarding the rejection of claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ueda et al (US 5,977,651, heretofore referred to as Ueda) have been fully considered and are partially persuasive. Regarding applicant’s assertation that “First, Applicant respectfully disagrees that Ueda discloses "the second input of the amplifier may be [is] connected to a source (Ueda; Fig 1, Element 13) of the subject transistor through a resistor (Ueda; Fig 1, Element 18)." The cited resistor (18) of Ueda is connected across the drain and source of Element 13 and is not connected between any input of the amplifier [i.e. element 24] and "a source of the subject transistor", as claimed.”.  The Examiner respectfully disagrees, the end of the transistor 13 that is connected to ground can be considered connected to the second input of the amplifier 24 through the resistor 18, as such that portion of the rejection stands.  However, Applicant’s arguments “Second, Applicant respectfully disagrees that Ueda discloses: "a measurement voltage source connected to the first input of the amplifier" and "a exercise voltage source connected to the first input of the amplifier" as included in Claim 1. Together, these limitations include each of the "measurement voltage source" AND the "exercise voltage source" being connected to the SAME "first input of the amplifier". 
The Examiner, on page 4 of the Office Action, cites Element 25 on FIG. 1 of Ueda as allegedly disclosing the claimed "measurement voltage source", and Element 1 on FIG. 1 of Ueda as allegedly disclosing the claimed "exercise voltage source. An annotated version of FIG. 1 of Ueda is shown below, with Elements 1, and 25 circled (which are cited in the Office Action as allegedly corresponding to the claimed exercise voltage source, and measurement voltage source, respectively. As shown on FIG. 1 of Ueda, those two elements are connected to DIFFERENT inputs of the amplifier (24), which the Examiner interprets as corresponding to "the amplifier".”. Have been fully considered and are persuasive, therefore the rejection has been withdrawn.  However a new rejection has been formed in view of Fendt et al (US 6,456,915, heretofore referred to as Fendt).

Rejection Under 35 USC 112
Applicant's arguments regarding the rejection of claims 4 and 6 under 35 U.S.C. 112 have been fully considered and are persuasive.  Therefore the rejection has been withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being obvious over Ueda in view of Fendt.

Regarding claim 1, Ueda teaches a system (Ueda; Fig 1 and Col 4, Lines 8-17) for testing a subject transistor with constant power (Ueda; Fig 1, Element 13 and Col 4, Lines 8-17); the system comprising: an amplifier (Ueda; Fig 1, Element 24) having an output connected to a gate of the subject transistor, the amplifier having a first input and a second input (Ueda; Col 5, Line 65-Col 6, Line 5), the second input of the amplifier may be connected to a source (Ueda; Fig 1, Element 13) of the subject transistor through a resistor (Ueda; Fig 1, Element 18); a measurement voltage source (Ueda; Fig 1, Element 25) connected to the first input of the amplifier configured for use in measuring characteristics of the subject transistor (Ueda; Col 6, Lines 1-15); and 
Ueda does not teach a measurement voltage and a exercise voltage source connected to the first input of the amplifier configured for exercising the subject transistor.
Fendt teaches a measurement voltage (Fendt; Fig 1, Element E1) and a exercise voltage source (Fendt; Fig 1, Element E0) connected to the first input of the amplifier configured for exercising the subject transistor (Fendt; Col 3, Line 66-Col 4, Line 6; Fendt teaches that the amplifier can have a triggering voltage E0 or further voltage selections for measurement of the current).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Ueda with the switched voltage of Fendt in order to allow the use with both regulated and unregulated power supplies (Fendt; Col 2, Lines 23-29).

Regarding claim 2, the combination of Ueda and Fendt teaches the system according to claim 1. Ueda further teaches wherein a drain of subject transistor is connected to ground (Ueda; Fig 1, Element 13 and Col 4, Lines 55-60).

Regarding claim 3, the combination of Ueda and Fendt teaches the system according to claim 1. Ueda further teaches wherein the measurement voltage source controls a first transistor to provide a first voltage to the first input of the amplifier (Ueda; Fig 1, Element 19 and Col 5, Lines 20-30).

Regarding claim 4, the combination of Ueda and Fendt teaches the system according to claim 3. Ueda further teaches further comprising a first control amplifier (Ueda; Fig 1, Element 21) where the voltage source is connected to a first input of the first control amplifier and the second input of the first control amplifier is connected to a source of the first transistor (Ueda; Fig 1, Element 19).

Regarding claim 5, the combination of Ueda and Fendt teaches the system according to claim 1. Ueda further teaches wherein the measurement voltage source controls a second transistor to provide a second voltage to the first input of the amplifier (Ueda; Fig 1, Element 15).

Regarding claim 7, the combination of Ueda and Fendt teaches the system according to claim 1. Ueda further teaches further comprising a power source connected to a node to generate a supply voltage (Ueda; Fig 1, Element 2).

Regarding claim 8, the combination of Ueda and Fendt teaches the system according to claim 7. Ueda further teaches wherein the node is connected to a source of subject transistor through a first resistor (Ueda; Fig 1, Element 17).

Regarding claim 9, the combination of Ueda and Fendt teaches the system according to claim 8. Ueda further teaches wherein the node is connected to the first input of the amplifier through a second resistor (Ueda; Fig 1, Element 16).

Regarding claim 10, the combination of Ueda and Fendt teaches the system according to claim 1. Ueda further teaches wherein a capacitor (Ueda; Fig 1, Element 2) and a resistor (Ueda; Fig 1, Element 17) are connected in series between the output of the amplifier and a source of subject transistor (Ueda; Col 4, Lines 61-65).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowable subject matter: In claim 6, the specific limitations of  “… further comprising a second control amplifier where the exercise voltage source is connected to a first input of the second control amplifier and the second input of the second control amplifier is connected to a source of the second transistor.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance: In claim 20, the specific limitations of  “… a second control amplifier where the exercise voltage source is connected to a first input of the second control amplifier and the second input of the second control amplifier is connected to a source of the second transistor; and wherein a drain of subject transistor is connected to ground” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867